PER CURIAM.
This is an appeal by plaintiffs from a final order of the Circuit Court of Dade County, Florida dismissing the plaintiffs’ amended complaint seeking a declaratory judgment to determine the validity of a contractual provision of a Lease Amendment entered into by plaintiffs allegedly because of duress and business compulsion.
It is appellants’ contention that the trial court erred in ruling that the action did not come within the purview of the declaratory judgment act, Chapter 86, Florida Statutes *610(1981). We find no error and affirm. Kelner v. Woody, 399 So.2d 35 (Fla. 3d DCA 1981).
Affirmed.